Citation Nr: 0202469	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 50 percent rating for chronic 
brain syndrome, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1963 to January 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO rating decision which 
reduced the rating for the veteran's service-connected 
chronic brain syndrome from 50 percent to 30 percent.  

In an April 2001 decision, the Board denied the veteran's 
claim for restoration of a 50 percent rating for chronic 
brain syndrome.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2001, the VA 
Secretary filed a motion with the Court, requesting that the 
Board decision be vacated and the case remanded for the Board 
to further address whether there had been VA compliance with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  By a July 2001 order, 
the Court granted the motion.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for restoration of a 50 
percent rating for service-connected chronic brain syndrome, 
and evidence relevant to the claim has been developed to the 
extent possible.

2.  The veteran's service-connected chronic brain syndrome 
was rated 50 percent disabling from 1996 until 1999, when the 
RO reduced the rating to 30 percent.  

3.  Since the time of the 50 percent rating, there has been 
improvement in the veteran's chronic brain syndrome; the 
condition is now productive of no more than definite 
impairment of social and industrial adaptability, and no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms.


CONCLUSIONS OF LAW

1.  With respect to the veteran's claim, there has been VA 
compliance with the notice and duty to assist provisions of 
the VCAA and related VA regulation.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The rating for chronic brain syndrome has been properly 
reduced from 50 percent to 30 percent, and the criteria for 
restoration of a 50 percent rating have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105, 3.344 (2001), § 4.132, Code 9304 (1996), § 4.130, 
Code 9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service in the Navy from July 1963 to 
January 1966.  He had earlier Reserve service.  His service 
medical records show he was in an automobile accident in 
1964.  During the accident, he sustained a cerebral 
concussion (he was unconscious for a period of time) as well 
as other injuries including fractures of both femurs and the 
right clavicle.

A May 1966 VA neuropsychiatric examination report notes that 
the veteran was in an automobile accident in service.  Mental 
status examination noted mild anxiety.  The examiner stated 
that neurologically the veteran's examination was 
unremarkable except for some diminished right patella 
reflexes and subjective complaints of headaches.  An EEG 
showed an irregular pattern with scattered mild slow waves at 
rest, and poor organization.  He was found to have an 
abnormal hyperventilation response.  Skull X-rays were 
normal.  The clinical impression was chronic brain syndrome 
associated with brain trauma.

In July 1966, the RO granted service connection for a chronic 
brain syndrome and assigned a 10 percent rating, effective 
from January 1966.

VA outpatient records from 1995 and 1996 primarily note 
various physical ailments, although there was some mention of 
anxiety.

In April 1996, the veteran filed a claim for an increased 
rating for his chronic brain syndrome.  In his claim, he 
stated he last worked in 1988, and had worked in maintenance 
for the state department of public works and had lost time 
from work as a result of his legs.  He reported he was 
divorced.

In a June 1996 statement, the veteran asserted he had brain 
impairment as a result of a car accident in service.  He 
stated he had a plate in his head, had headaches, and had 
memory problems.

He underwent VA psychiatric examination in June 1996 and 
underwent a VA neurological examination in July of 1996.  On 
VA psychiatric examination, under the category of medical and 
occupational history, it was noted that the veteran indicated 
that due to cognitive difficulties, as well as his orthopedic 
problems, he was never in the competitive marketplace.  The 
veteran reported that he was divorced and lived alone.  He 
said he spent his day working on his car, doing household 
chores, and helping out with his uncle.  He related that on 
occasion he had blue or down days, but that he was not a 
person to have extremes of feelings.  He reported he got 
frustrated because he had always been a perfectionist, and 
now he was slow and somewhat uncoordinated.  He stated he got 
angry with himself because he could not do things the way he 
wanted.  He claimed he had a spotty memory.  He indicated he 
felt embarrassed in social situations because he was unable 
to answer questions fast and could not be spontaneous in 
conversation.  He claimed that this caused him to withdraw 
from others but that if people came to him he was able to be 
polite and friendly to them.  The psychiatrist reported that 
the veteran's orthopedic and cognitive impairment limited his 
socialization to his immediate family and a very few 
acquaintances.

Mental status examination revealed the veteran was alert, 
oriented, neatly coifed, and casually dressed.  He had a 
bland and somewhat sad affect.  His speech was slow.  He had 
slow recall and his speech became very slow as he tried to 
answer memory questions.  He was able to answer simple tasks 
of memory accurately, albeit slowly.  His fund of knowledge 
for current information was very limited, but he was up-to-
date on the latest sports statistics.  He denied depression 
or any sort of mood extreme.  He showed no evidence of 
hallucinations or delusions.  His insight into his condition 
was limited, but accurate.  His social judgment appeared to 
be appropriate to his very simple cognitive state.  Dementia 
due to severe head trauma was diagnosed.

The July 1996 VA neurological examination report notes the 
veteran's occupational history.  It was reported that the 
veteran worked from 1966 to the mid 1970s doing construction 
and landscaping work.  He reportedly also worked for the 
state for 25 years on a bridge crew and in building 
maintenance.  He retired in 1989.  

During the neurological examination, the veteran reported 
being in an automobile accident in service.  He reported that 
following the accident, he had problems thinking and problems 
with coordination.  He also reported having some memory 
problems.  He stated that he would lose track of time.  He 
reported having headaches on occasion.  He stated that after 
the accident in service, he had problems with his temper.  He 
felt that he currently did not have the brainpower to write a 
letter.  The examiner diagnosed brain syndrome consisting of 
a post-traumatic encephalopathy with up-going toe on the 
left, dementia, and apraxia which was consistent with a 
traumatic injury to the brain.  The examiner stated that the 
veteran also had post-traumatic headaches.  The examiner also 
reported that the veteran had a scar and bur hole on the left 
head.  The examiner concluded that the veteran had had his 
life significantly altered by his severe head injury and 
continuing brain syndrome.

The RO, in October 1996, increased the veteran's rating for a 
chronic brain syndrome to 50 percent, effective from April 
1996.

In August 1998, the veteran filed a claim for an increased 
rating for the service-connected chronic brain syndrome.  He 
stated that in the past two years his condition had 
progressively worsened.  He stated that he had severe 
impairment of social and industrial adaptability.  He 
reported that he could not remember names or places and that 
his wife had to help him with daily functions.  

In a separate August 1998 statement, the veteran claimed that 
he was unable to work due to his service-connected legs and 
due to his chronic brain syndrome.  He reported that from 
1968 to 1988 he had worked for the Commonwealth of 
Massachusetts, doing concrete work.

In October 1998, the veteran underwent a psychiatric 
examination, performed by QTC under contract with the VA.  
During the examination, he reported that he was currently 
married and lived with his wife.  He indicated he was 
retired.  He related he had previously worked in service as a 
maintenance ship worker and that from 1968 to 1989 he worked 
as a road maintenance worker.  He reported that he was in an 
automobile accident in 1964.  On examination, he complained 
of forgetfulness which followed the 1964 accident.  He stated 
he forgot places and had to try to remember where he placed 
certain items.  He stated that he forgot appointments unless 
he wrote them down and that he would forget to buy things he 
needed from the grocery store.  He related that at home he 
had misplaced his keys, money and mail on several occasions.  
He claimed he had difficulty getting to a place which he had 
not been before.  He stated that his memory problems were 
getting worse as the years pass.  He said he got depressed at 
times but his sleep and appetite were not affected.  The 
veteran stated that he did not receive any outpatient 
treatment for his complaints.  

Mental status examination revealed the veteran was alert and 
cooperative.  He was appropriately dressed.  He maintained 
good eye contact. There were no abnormal motor activities 
detected.  His speech was coherent with normal rate and 
volume.  He was oriented to time, place, and person.  His 
mood and affect were neutral.  His thought content showed no 
evidence of delusional thinking, obsessions, phobias, or 
panic attacks.  He worried about his memory loss.  There was 
no evidence of suicidal or homicidal thoughts.  His insight 
and judgment were fair.  His memory for recent events was 
poor, but his immediate recall and remote events were fair.  
He was able to recall 4 out of 5 presidents of the United 
States.  He could count backwards.  He could recall 3 out of 
3 objects after 5 minutes.  He was able to recall his Social 
Security number.  He denied having hallucinations.  Amnestic 
disorder due to head trauma (chronic brain syndrome) was 
diagnosed.  His current and highest global assessment of 
functioning score was 65.

The examiner stated that the veteran had sustained head 
injuries and that following the injury he had memory 
problems.  He stated that the veteran's memory problems had 
minimally interfered with his occupational and social 
functioning.  He noted that currently the veteran was retired 
and was able to do his activities of daily living 
independently.  The examiner related that the veteran had 
compensated for his memory problems.  The examiner stated 
that the veteran's mental status did not have any major 
cognitive deficits.

A November 1998 statement from the state of Massachusetts 
(the veteran's former employer) notes he was receiving 
retirement pension.

In March 1999, the RO proposed reduction of the veteran's 
disability rating from 50 percent to 30 percent for the 
service-connected chronic brain syndrome.  The RO determined 
that the current findings did not support a 50 percent 
evaluation under either the old or new rating criteria.  By 
March 1999 RO correspondence (with a copy of the rating 
decision), the veteran was given notice of the proposed 
action, and he was given an opportunity to submit evidence 
and request a hearing.  He was told he could submit medical 
or other evidence, such as from a physician who recently 
examined or treated him, to show why the reduction should not 
be made.

In a May 1999 statement, the veteran disagreed with the 
proposed reduction of his disability rating for a chronic 
brain syndrome.  He argued that his condition had not 
improved, but was continually getting worse.  He asserted 
that his QTC examination for the VA was inadequate.

The RO, in June 1999, reduced the rating for the service-
connected chronic brain syndrome from 50 percent to 30 
percent, effective September 1999.  By September 1999 RO 
correspondence (with a copy of the rating decision), the 
veteran was informed of the action taken.  He was also told 
that his claim would be reevaluated if he submitted the 
evidence mentioned in the March 1999 letter.

The veteran, in a July 1999 statement, stated that his 
chronic brain syndrome had not improved and continued to 
affect his daily activities and his ability to interact with 
people.  He reported that he had problems with his memory and 
that sometimes he could not find his way back home. 

A statement of the case was sent by the RO to the veteran in 
September 1999, explaining the reasons for the reduction of 
the rating for chronic brain syndrome.  It was noted, in 
part, that the VA examination was adequate, despite the 
veteran's contentions to the contrary, and that he had not 
furnished additional medical evidence to show the rating 
reduction should not be taken. 

The veteran, through his representative, submitted a 
substantive appeal in April 2000.  It was argued that the 
examination relied upon to reduce the rating was cursory and 
did not represent a true picture of the chronicity of the 
veteran's chronic brain syndrome.  The representative stated 
that the veteran still had difficulty with daily chores and 
matters regarding keeping finances.  The representative 
stated that the veteran had impaired concentration, attention 
and memory.  He reported that the veteran's mild personality 
changes caused problems with social relations and employment.  
The representative stated that due to these problems the 
veteran suffered from depression and anxiety.

The veteran's attorney, in a December 2001 statement, 
asserted that comparison of the findings of the 1996 and 1998 
VA examinations showed no improvement in the condition.  

II.  Analysis

A.  VCAA compliance

The VA Secretary's July 2001 motion and the July 2001 Court 
order direct that the Board further address whether there has 
been VA compliance with the notice and duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  In August 2001, the VA published final 
regulations implementing the VCAA, including a regulation on 
the notice and duty to assist provisions.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In brief, the VA must notify the 
claimant of the evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, the VA 
must make reasonable efforts to obtain evidence to 
substantiate the claim, including obtaining identified 
records and providing a VA examination when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As to issues such as an increased rating or restoration of a 
reduced rating, the VCAA and companion VA regulation added 
little, if any, to notice and duty to assist requirements 
which already existed under prior legal authority.  
Procedures for reducing ratings are set forth in 38 C.F.R. 
§ 3.105(e), and these require that notice of a proposed 
reduction is to be provided to the veteran and he is to be 
given the opportunity to submit evidence as to why the 
reduction should not be made.  There was full compliance with 
this regulation in the instant case.  Under pre-VCAA law, a 
claim for an increased rating or for restoration of a reduced 
rating was considered "well grounded" (such concept has been 
eliminated by the VCAA) and triggered the duty to assist, 
including obtaining relevant medical records and providing an 
examination.  See, e.g., old version of 38 C.F.R. § 3.159 
(duty to assist regulation), 38 C.F.R. § 3.326 and § 3.327 
(requiring examinations and reexaminations in increased 
rating and rating reduction situations), and numerous court 
cases such as Proscelle v. Derwinski, 2 Vet.App. 629 (1992) 
(increased rating claims are generally well-grounded, 
mandating a duty to assist).  

The file in the present case shows that through the rating 
decisions proposing and and finalizing the reduction in 
rating, and by associated correspondence and the statement of 
the case, the veteran was notified of the evidence necessary 
to substantiate his claim.  Moreover, he has had a 
representative (a service organization and then an attorney), 
and such representative is versed in the law and is aware of 
the evidence necessary to substantiate the claim.  Clearly 
there has been compliance with the notice requirements of the 
VCAA and companion VA regulation, 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  

With regard to the duty to assist provisions of the law, the 
VA provided an examination prior to reducing the rating.  
While the veteran asserts such examination was inadequate, 
the Board finds that it was full and complete, containing 
sufficient details to assess the severity of the condition 
and any improvement.  Although given an opportunity to do so, 
the veteran has not identified recent medical evidence which 
might substantiate his claim.  In fact, at the last VA 
examination he indicated he was not receiving treatment for 
the condition in issue.  After the Court remanded the appeal 
to the Board, the Board contacted the veteran's attorney to 
give him an opportunity to submit additional evidence.  No 
new evidence was submitted by the attorney (he only submitted 
copies of the 1996 and 1998 VA examinations which were 
already on file).  The file indicates no additional relevant 
medical records for the VA to obtain.  The Board finds that 
there has been VA compliance with the duty to assist 
provisions of the VCAA and companion regulation, 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.


B.  Merits of the claim

The veteran's appeals an RO rating decision which reduced the 
rating for his service-connected chronic brain syndrome from 
50 percent to 30 percent.  

The 50 percent rating was in effect from 1996 to 1999, less 
than 5 years, and thus various provisions of 38 C.F.R. 
§ 3.344, pertaining to stabilization of disability ratings, 
do not apply; reexamination disclosing improvement will 
warrant a rating reduction.  38 C.F.R. § 3.344(c); Brown v. 
Brown, 5 Vet.App. 413 (1993). 

The prior 50 percent rating for chronic brain syndrome was 
assigned under 38 C.F.R. § 4.132, Code 9304 (1996) (as in 
effect prior to November 7, 1996).  Under this regulation, a 
30 percent rating is assigned for dementia associated with 
brain trauma when there is definite impairment in social and 
industrial adaptability.  (The term "definite" in the 
regulation means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large." VAOPGCPREC 9-93).  A 50 percent rating is assigned 
for considerable impairment of social and industrial 
adaptability.

On November 7, 1996, the regulations governing evaluating 
mental disorders were revised and are now found in 38 C.F.R. 
§ 4.130 (2001), including Code 9304 for dementia due to head 
trauma.  The revised criteria provide that a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The veteran contends that the RO's reduction of his chronic 
brain syndrome rating from 50 percent to 30 percent was 
improper.  He also maintains that his condition had actually 
worsened.  After reviewing all the evidence, the Board finds 
that there has been an improvement of the veteran's chronic 
brain syndrome, and reduction in the evaluation is proper.

When the veteran was initially awarded the 50 percent rating 
in 1996, the evidence showed he complained of having problems 
with his memory.  However, mental status examination at that 
time revealed he was able to answer simple tasks of memory 
accurately, albeit slowly.  The veteran indicated to the 
examining psychiatrist that, due to cognitive difficulties 
and orthopedic problems, he was never in the competitive 
marketplace.  In reality, the veteran had a long and steady 
employment history until retiring from his state job in the 
late 1980s.  Socially, it was reported that he was divorced, 
and that due to his orthopedic and cognitive limitations his 
social interaction was limited to his immediate family and a 
very few acquaintances.  Mental status examination revealed 
that his judgment appeared to be appropriate to his very 
simple cognitive state.  In 1996 a VA neurologist stated his 
severe head injury and continuing brain syndrome had 
significantly altered the veteran's life.

Evidence since the 1996 decision awarding an increased rating 
of 50 percent consists of a 1998 psychiatric examination for 
the VA.  The 1998 examination was just as complete as the 
1996 examinations used to award the increased 50 percent 
rating for chronic brain syndrome.  The 1998 examination 
outlined the veteran's complete medical and occupational 
history and provided detailed examination findings.  

The 1998 examination report notes the veteran had remarried 
and lived with his wife.  He was living the life of a retiree 
after many years of work.  He indicated he had received no 
recent psychiatric treatment.  On examination, the veteran 
was alert and cooperative.  He maintained good eye contact 
and his speech was coherent with normal rate and volume.  He 
was oriented to time, place, and person.  His thought content 
showed no evidence of delusional thinking, obsessions, or 
phobias.  His insight and judgement were fair.  His memory 
for recent events was poor, but his immediate recall and 
remote events were fair.  He was able to answer simple task 
of memory accurately.  The Board notes he was assigned a GAF 
score of 65, which under DSM-IV indicates only mild social 
and occupational impairment.  The examiner stated that the 
veteran had memory problems, but that such minimally 
interfered with his occupational and social functioning.  The 
examiner related that the veteran was retired and was able to 
do his activities of daily living independently.  The 
examiner reported that the veteran compensated for his memory 
problems and that he did not have any major cognitive 
deficits.

It is again noted that the VA's psychiatric rating criteria 
were revised in November 1996.  A readjustment to the Rating 
Schedule shall not be grounds for reduction in a rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability has improved.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a).  Thus the Board has 
considered the case under both the old and new rating 
criteria.

Given the 1998 examination findings, compared to the entire 
history of the disability and the prior examination, it is 
evident that the veteran's chronic brain syndrome has 
improved.  The 1998 examination indicates chronic brain 
syndrome results in minimal or mild social and industrial 
impairment, and certainly there is no more than a definite 
degree of such impairment as required for a 30 percent rating 
under the old rating criteria.  The evidence also shows no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms, and 

such supports no more than a 30 percent rating under the new 
rating criteria.  The symptoms outlined for a 50 percent 
rating under the new rating criteria are not evident.

In sum, the Board concludes that there has been an 
improvement of the veteran's chronic brain syndrome, and the 
condition is now no more than 30 percent disabling under 
either the old or new rating criteria.  The reduction of the 
rating from 50 percent to 30 percent was proper.  As the 
preponderance of the evidence is against the claim for 
restoration of a 50 percent for chronic brain syndrome, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Restoration of a 50 percent rating for chronic brain syndrome 
is denied.



		
	L. W. Tobin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

